DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-28 are pending in this application.


Election/Restrictions
Applicant’s election without traverse of the species of α-arbutin, glucosyl hesperidin, diglucosyl gallic acid, Hypoxis Rooperi rhizome extract, Caesalpinia Spinosa Extract Gum, Humulus lupulus (hops) Strobile and decapeptide-4 in combination as the active ingredients; and preservative, humectant, chelation agent, and vehicle as excipients in the reply filed on 03 November 2021 is acknowledged.
Due to the presence of prior art, examination is extended to include the species wherein the active ingredient is Caesalpinia Spinosa extract and/or arbutin.  However, since the prior art does not specifically state an active ingredient which is “Caesalpinia Spinosa extract gum” and/or “alpha
Claims 5, 8, 9, 11-13, 15, 18, 19, 21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1-4, 6, 7, 10, 14, 16, 17, 20, 22, and 24-28 are examined.


Examiner’s Remarks/Claim Interpretation
The Examiner notes claims 3 and 4 will be searched only to the extent of the elected species, i.e., wherein the composition further comprises chelation agents and cosmetically acceptable excipients (claim 3), and wherein the cosmetically acceptable excipients comprise a preservative, humectant, and vehicle (see further objections to claims 3 and 4 at paragraph 9 and 10, below).

The Examiner further notes claim 6 is construed wherein the composition is consistent with the elected species, i.e., wherein the composition may further comprise additional components, such as excipients (see further objection to claim 6 at paragraph 11, below).


Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites, “The cosmetic composition according to claim 1, wherein said composition and/or cosmetically acceptable excipients”) in order to improve the clarity of the claim.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  claim 4 recites, “The cosmetic composition according to claim 3, wherein the cosmetically acceptable excipients comprise surfactants, preservatives, conditioning agents, humectants, emollients, film-forming agents, pH adjuster agents and vehicles.”  Thus, the claim appears to require all of the named components (surfactants, preservatives, conditioning agents, humectants, emollients, film-forming agents, pH adjuster agents and vehicles) as excipients.  However, since Applicant’s elected species is drawn to “a preservative, humectant, chelation agent, and vehicle are present as excipients”, and Applicant states claim 4 reads on the elected species (page 6 of Remarks filed 03 November 2021), it appears the claim does not always require surfactants, conditioning agents, emollients, film-forming agents, and pH adjuster agents to be present as excipients.  The Examiner suggests Applicant amend the claim to read the components .  Appropriate correction is required.


Claim 6 is objected to because of the following informalities:  Claim 6 recites, “The cosmetic composition according to claim 1, wherein the composition is preferably a combination of α-arbutin, glucosyl hesperidin, diglucosyl gallic acid, Hypoxis Rooperi rhizome extract, Caesalpinia Spinosa Extract Gum, Humulus lupulus (hops) Strobile and decapeptide-4.”  Therefore, the claim appears to not include the presence of excipients, due to the use of the closed language “the composition is”.  However, since Applicant’s elected species is a composition with “a preservative, humectant, chelation agent, and vehicle are present as excipients”, and Applicant states claim 6 reads on the elected species (page 6 of Remarks filed 03 November 2021), the composition of claim 6 intends to include excipients.  The Examiner suggests Applicant amend claim 6 to wherein the named ingredients are the combination of active ingredients (e.g., “The cosmetic composition according to claim 1, wherein the combination of active ingredients is a combination of α-arbutin, glucosyl hesperidin, diglucosyl gallic acid, Hypoxis Rooperi rhizome extract, Caesalpinia Spinosa Extract Gum, Humulus lupulus (hops) Strobile and decapeptide-4”) in order to improve the clarity of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6, 7, 10, 14, 16, 17, 20, 22, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “A cosmetic composition comprising a combination of active ingredients that act on the gene expression of tyrosinase-related proteins (TYRP-1 and TYRP-2) and endothelin-1 (ET-1).  Claim 2 recites, “The cosmetic composition according to claim 1, wherein said active ingredients are whitening agents.”  Thus, the claims are defined by the physical properties of acting on the gene expression of tyrosinase-related proteins (TYRP-1 and TYRP-2) and endothelin-1 (ET-1) (claim 1) and as whitening agents (claim 2).  However, it is not clear which combinations of compounds, in which amounts and/or ratios, possess this property, because the boundaries imposed by the functional language are insufficiently defined, and thus the metes and bounds of the claims remain unclear.
Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or Applicant could amend the claims to recite the particular structure that accomplishes the function.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the composition”, and the claim also recites “is preferably a combination of α-arbutin, glucosyl hesperidin, diglucosyl gallic acid, Hypoxis Rooperi rhizome extract, Caesalpinia Spinosa Extract Gum, Humulus lupulus (hops) Strobile and decapeptide-4” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In this case, it is not clear if the combination of the seven ingredients recited in instant claim 6 are a required feature of the claim, or merely an exemplary composition (albeit a “preferable” one) and therefore not required.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation “skin blemishes”, and the claim also recites “especially melasma”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In this case, it is not clear if the intended use of the cosmetic composition is required to be melasma (as a type of skin blemish), or if the intended use if skin blemishes, wherein melasma is merely an example of skin blemishes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 10, 14, 16, 17, 20, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (“Rana”, US 2013/0302265) in view of Leverett et al. (“Leverett”, US Patent 5,980,904) and Meyer et al. (“Meyer”, US 2016/0067163).
Regarding claims 1-4, Rana teaches topical compositions for skin whitening or skin lightening which include an aqueous extract of Caesalpinia spinosa, also known as Tara (e.g., abstract). The extracts from the plant inhibit melanin production (e.g., paragraph [0019]), and thus function as whitening agents.  While Rana does not specifically state its active ingredient acts on the gene expression of TYRP-1 and TYRP-2 and ET-1, it is noted that, since the compound provides the same function as compounds instantly claimed (see instant claims 1 and 2), and appears to be of the same species as that instantly disclosed (i.e., Caesalpinia Spinosa extract), the compound would be expected to possess the same function, absent objective evidence otherwise.  Rana teaches the compositions include a cosmetically acceptable vehicle (e.g., paragraph [0009]).  Rana further teaches its compositions may include additional extracts or ingredients as described in US patents to Leverett et al., such as US Patent 5,980,904 (cited herein) (e.g., paragraph [0022]).  
While Rana does not specifically teach which additional ingredients are present, Leverett (cited by Rana) is in the same field of skin whitening compositions (e.g., abstract), and teaches other whitening agents, such as arbutin, may be present, along with a metal chelating agent, and known conventional cosmetic ingredients, such as humectants (e.g., col. 3, lines 8-9; col. 4, lines 20-40; col. 5, lines 19-24).  Additionally, Meyer is in the same field of skin lightening compositions (e.g., abstract) and teaches 
It would have been obvious to a person having ordinary skill in the at the time the invention was filed to include additional whitening agents such as arbutin, chelation agents, preservative, and humectants in the composition of Rana; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, because said ingredients are already known to be suitable in cosmetic compositions having the same function (whiten or lighten skin), as taught by Leverett and Meyer), and Rana teaches additional ingredients may be present.  Therefore, it would be within the purview of the ordinarily skilled artisan to include said ingredients, with a reasonable expectation of success.
Regarding claim 7, Rana teaches the extracts may be incorporated into the composition in an amount from about 0.01 to about 2% (e.g., paragraph [0021]), and Leverett exemplifies amounts of whitening agents totaling 3.5% (e.g., Example 2). 
Regarding claims 10 and 20, Meyer teaches suitable preservatives include phenoxyethanol (e.g., paragraph [0247]), and exemplifies an amount of 0.8% (e.g., paragraph [0289]), which is within Applicant’s claimed range.
Regarding claims 14 and 22,  Leverett teaches examples of conventional adjuncts that can optionally be employed include humectants, such as glycerol (i.e., glycerin) (e.g., col. 6, lines 41-42), and exemplifies an amount of 4.8% (e.g., Example 2), which is within Applicant’s claimed range.
Regarding claims 16 and 24, Meyer teaches choices of metal chelators include EDTA (e.g., paragraph [0029]), and exemplifies disodium EDTA and tetrasodium EDTA 
Regarding claim 17, Leverett teaches amounts of water and oil may be present in amounts preferably up to 80% (e.g., col. 5, lines 44-65), which overlaps amounts instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.  It would have been within the purview of  the ordinarily skilled artisan to select amounts within those taught by the prior art, including those instantly claimed, in order to arrive at a suitable composition, with a reasonable expectation of success.
Regarding claim 25, Rana teaches the composition includes a cosmetically acceptable vehicle such as water, vegetable oil, mineral oil, and combinations thereof (e.g., paragraph [009]), and may be in an emulsified form (e.g., paragraph [0029]).
Regarding claim 26, Rana teaches its compositions may be in any form suitable for topical application, such as gel, cream, or lotion (e.g., paragraph [0029]).
Regarding claims 27 and 28, the claims recite intended uses of the composition, and do not impart any structural limitations apart from what is already claimed.  Since Rana teaches its compositions can whiten or lighten skin, and Leverett and Meyer teach the presence of tyrosinase inhibitors, the compositions of the prior art would be capable of said intended uses, absent evidence to the contrary.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611